Citation Nr: 1423284	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to an initial compensable rating for muscular headaches.

6.  Entitlement to an initial compensable rating for residuals of a coccyx fracture.  

7.  Entitlement to an initial rating in excess of 10 percent for chronic left ankle sprain.

8.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella with mild degenerative arthritis.  

9.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella.  

10.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis.  

11.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1976 to September 1978, from June 1981 to September 1983, and from May 1984 to October 1987.  He had active duty in the Army from February 1992 to October 1999.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in North Little Rock, Arkansas, currently has jurisdiction of the claims.

The December 2009 rating decision denied service connection for type II diabetes mellitus and hypertension; confirmed and continued a prior denial of service connection for a left shoulder disorder; and declined to reopen a claim for service connection for a back disorder.  Following the issuance of this rating decision, additional service treatment records were received.  The service treatment records had not been of record when the last final decision that denied service connection for disorders of the back and left shoulder was issued.  See July 2007 rating decision.  The RO subsequently reopened both claims on this basis.  See November 2011 statement of the case (SOC).  VA regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156 (c)(1) (2013).  Given the foregoing, the Board will adjudicate the claims for service connection for disorders of the back and left shoulder as original claims rather than as claims to reopen.  

The December 2009 rating decision granted service connection for muscular headaches, chronic left ankle sprain, residuals of a coccyx fracture, left knee chondromalacia patella with mild degenerative arthritis, right knee chondromalacia patella, and bilateral plantar fasciitis.  Noncompensable ratings were assigned for the first three disabilities and 10 percent ratings were assigned for the remaining disabilities, all effective August 26, 2009.  In a November 2011 rating decision, the RO determined that the effective date for the grants of service connection should be amended to January 4, 2007.  It also determined that the left ankle disability should be increased to 10 percent and that separate 10 percent evaluations were warranted for plantar fasciitis affecting the left and right feet, all also effective January 4, 2007.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in February 2012.  A transcript is of record.  

The issues of service connection for hypertension, type II diabetes mellitus, and a back disorder, as well as the seven claims for increased ratings, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no probative evidence of record that the Veteran's current left shoulder disorder was incurred in service, or that it is etiologically related to in-service complaints involving his left shoulder.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in September 2009 with regard to the claim for service connection for a left shoulder disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in December 2009.  

The duty to assist was also met in this case.  The available service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  VA examinations with respect to the claim for service connection for a left shoulder disorder were obtained in October 2009 and September 2011.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for a left shoulder disorder has been met.  38 C.F.R. § 3.159(c) (4).  

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In sum, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim for service connection for a left shoulder disorder at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for a left shoulder disorder.  He initially asserted that his left shoulder was injured in 1976.  See January 2007 VA Form 21-526.  In conjunction with the current claim, however, he contended that the left shoulder injury took place in 1994.  See August 2009 VA Form 21-526.  In his February 2010 notice of disagreement, the Veteran indicated that the 1994 injury took place in November and that there had been a problem with his shoulder since the military injury.  He also asserted that he had sustained a work-related injury that would not have occurred had he not had an in-service injury.  In February 2012, the Veteran testified that the in-service injury occurred when he was climbing over the filling wall and the rope jerked his shoulder out of place; that he went to sick call and was put on a week of limited duty; and that he now has arthritis as a result.  See transcript.  

The Veteran's service treatment records reveal that he was seen in November 1994 with complaint of pain in his left hand and shoulder.  A past history revealed that he was in an auto accident four weeks prior and was cleared for release.  There was objective evidence of tenderness in the anterior left shoulder joint and x-ray revealed a chip fracture glenoid fossa versus osteoarthritis.  The assessment was painful left shoulder.  See health record.  The Veteran was seen for follow up the following day, at which time he reported his left shoulder was still painful but improved.  He also needed a profile for his PT test the next day.  The assessment was chip fracture left shoulder.  Id.  A November 1994 physical profile was instituted.  See DA Form 3349.  Clinical examination of the Veteran's upper extremities was normal in August 1995, and there were no findings specific to the left shoulder made at that time.  See report of medical examination.  

The post-service evidence of record reveals that the Veteran was seen as a walk-in at the VA primary care clinic in December 2008 with a complaint of shoulder pain for five days.  It was noted that he was lifting weights the week prior and did not feel any injury at the time, but noticed stiffness and pain afterwards and now had extremely limited range of motion on the left.   

A magnetic resonance imaging (MRI) of the left shoulder was taken in December 2008 due to a clinical history of a left shoulder injury while lifting weights at the gym.  There was no comparison.  The impression was tear of the medial one third of the supraspinatus myotendinous junction with proximal retraction of the medial supraspinatus muscle fibers with associated intramuscular hemorrhage/edema.  The rest of the visualized rotator cuff was intact.  See VA imaging report.  

A January 2009 VA orthopedic surgery consult note reveals that the Veteran began having left shoulder pain after a series of upper body resistance workouts in mid-December.  It was reported that a series of x-rays did not indicate any specific abnormality, but that MRI demonstrated an intrasubstance tear in the supraspinatus at the myotendinous junction, which appeared to be on the bursal side.  The assessment after physical examination was intrasubstance tear in the supraspinatus with no significant retraction.  

A July 2009 VA primary care clinic return note reveals that the Veteran stated that his left shoulder pain had worsened after an episode, but had been doing somewhat better after physical therapy.  The assessment was left shoulder pain with MRI showing tear in shoulder.  

The Veteran underwent a VA joints examination in October 2009, at which time his claims folder was reviewed.  In pertinent part, the examiner noted that he was treated for tendonitis in November 1994 following a motor vehicle accident and placed in conservative therapy.  It was also reported that in December 2008, while lifting barbells, the Veteran noticed a popping in his left shoulder and that MRI showed a rotator cuff tear.  Following physical examination, the impression was left shoulder rotator cuff tear.  It was the examiner's opinion that the present left shoulder injury was not related to his tendonitis in service and was more likely than not related to his acute weight lifting incident that occurred recently.  

The Veteran underwent a VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ) in September 2011, at which time his claims folder was reviewed.  The examiner noted the November 1994 diagnosis of left shoulder chip fracture and reported that x-ray was reported as normal.  The examiner also noted the rotator cuff tear found on MRI.  It was the examiner's opinion that the Veteran's present shoulder condition is not related to the in-service chip fracture and that it is more likely than not related to his recent rotator cuff tear.  The Board notes that the September 2011 left shoulder x-ray is of record and revealed normal bones and joints with no soft tissue calcifications seen.  

The preponderance of the evidence of record does not support the claim for service connection for a left shoulder disorder.  The Board acknowledges the in-service findings related to the Veteran's left shoulder and his current complaints involving the same shoulder.  Both the VA examiners who examined the Veteran, however, related the current left shoulder condition to his post-service weight lifting injury with resultant rotator cuff tear rather than to the acknowledged left shoulder in-service injury.  These opinions, which are uncontroverted in the record, are afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  In the absence of evidence that the Veteran's current left shoulder disorder was incurred in service, or that it is etiologically related to in-service complaints involving his left shoulder, service connection is not warranted and the claim must be denied.  


ORDER

Service connection for a left shoulder disorder is denied.  


REMAND

Additional development is needed before the Board can adjudicate the claims remaining on appeal.  

The Veteran contends that he injured his back in service as a result of infantry road marches and his duties as staff sergeant.  See February 2010 notice of disagreement.  In February 2012, he testified that he injured his back at the same time he fractured his coccyx.  Service connection is in effect for residuals of a coccyx fracture.

The Veteran underwent a VA examination in October 2009, at which time his complaints related to his coccyx were addressed, but not his complaints related to his back.  Given the Veteran's assertions, this must be rectified on remand by scheduling another VA examination specific to his back.

The Veteran also seeks service connection for type II diabetes mellitus and hypertension.  During the September 2010 VA hypertension examination, the examiner noted that many of the blood pressure readings on the service records presented by the Veteran appeared to have been overwritten and the validity of the records were questioned by the examiner.  The examiner declined to provide an opinion regarding the etiology of the Veteran's hypertension.  No examination was conducted in conjunction with the claim for service connection for type II diabetes mellitus.  

The Board has reviewed the Veteran's service treatment records.  It notes that records from his service in the Air Force were obtained by VA, but that VA was unsuccessful in obtaining records related to his service in the Army.  The Veteran, however, has provided copies of the latter records.  On review of the Veteran's complete service treatment records, the Board notes the concerns raised by the VA examiner who conducted the hypertension examination that many of the blood pressure readings appear to have been altered in some fashion and agrees with this finding.  The Board has also determined that the findings of sugar on urinalysis also appear to have been altered from negative to positive.  See e.g., December 1987 and August 1995 reports of medical examination.  In fact, the December 1987 report of medical examination obtained by VA with the Veteran's original records notes that sugar on urinalysis was negative, but the copy provided by the Veteran has negative scratched out and "pos" written next to it.  

Given that the Board cannot confirm that the August 1995 finding of sugar on urinalysis was definitely falsified, and given that it has also found several blood pressure readings that were definitively not altered, remand is necessary in order to schedule another hypertension examination and a diabetes examination to determine the etiology of these disorders.  

The Veteran's service-connected bilateral knee disability was last examined over three years ago, see September 2010 hypertension examination, and the service-connected coccyx, left ankle, bilateral feet and headache disabilities were last examined over four years ago.  See October 2009 joints examination.  Contemporaneous VA examinations are needed.  

As the claims are being remanded for the foregoing reasons, additional VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 
Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Central Arkansas Healthcare System, dated since September 2011.

2.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for a back disorder.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated tests and studies should be performed. 

The examiner must provide an opinion as to whether the Veteran has any disorder affecting the back.  If so, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current back disorder had its onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must address the Veteran's contentions that he injured his back in service as a result of infantry road marches and his duties as staff sergeant and at the same time he fractured his coccyx (for which service connection is in effect).  

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for hypertension.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated tests and studies should be performed. 

The examiner is informed that the examiner who conducted the September 2010 VA hypertension examination noted that several of the blood pressure readings on the service records presented by the Veteran appeared to have been overwritten such that their validity was questioned.  The Board has found several blood pressure readings that were definitively not altered.  They include the following: 126/84 (June 1977); 128/88 (April 1982); 130/78 (December 1987); 184/58 (June 1992); 177/84 (June 1992); 138/80 (November 1992); 134/65 (June 1993); 146/81 (May 1994); 129/78 (July 1994); 136/76 (November 1994); and 132/70 (August 1995).  

Using the blood pressure readings referenced above, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for type II diabetes mellitus.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated tests and studies should be performed. 

The examiner must specifically address whether the positive finding of sugar on urinalysis in an August 1995 report of medical examination is valid.  

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's type II diabetes mellitus had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected muscular headaches.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated tests and studies should be performed. 

The examiner must specifically address whether the Veteran's muscular headaches result in characteristic prostrating attacks averaging one in 2 months over the last several months.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of a coccyx fracture.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated tests and studies should be performed. 

The examiner should identify all residuals attributable to the Veteran's service-connected coccyx fracture. 

The examiner must specifically address whether the Veteran's coccyx has been partially or completely removed with painful residuals.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

7.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected chronic left ankle sprain, left knee chondromalacia patella with mild degenerative arthritis and right knee chondromalacia patella.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated tests and studies should be performed. 

The examiner should report the range of motion measurements for the left ankle and bilateral knee, in degrees.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the left ankle and/or bilateral knee are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of marked left ankle limitation of motion; left ankle ankylosis; ankylosis of the left subastragalar or tarsal joint; and/or malunion of the left os calcis or astragalus.  

The examiner should also state whether there is any evidence in either knee of ankylosis; moderate recurrent subluxation or lateral instability; dislocated semilunar cartilage, with frequent episodes of "locking;" and/or impairment of the tibia and fibula.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

8.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left and right foot plantar fasciitis.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated tests and studies should be performed. 

The examiner should report the range of motion measurements for the feet, in degrees.

The examiner must specifically address whether either foot exhibits severe acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; acquired pes cavus, with toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads; moderately severe malunion or nonunion of the tarsal or metatarsal bones; and/or represents a moderately severe foot injury.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

10.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


